Citation Nr: 9904294	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Whether the rating for the veteran's service-connected 
gastrointestinal disorder was properly reduced from 
60 percent to 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and friends




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1991 rating decision of the RO.  

In August 1998, a hearing was held before this Member of the 
Board at the RO.

In addition to the issue listed hereinabove, the RO also 
certified on appeal the issue of whether there was clear and 
unmistakable error (CUE) in the June 1991 rating decision 
which reduced the rating for the veteran's service-connected 
gastrointestinal disorder.  As the veteran filed a timely 
appeal of that decision, the appeal of which is currently 
before the Board, the CUE claim is not properly before the 
Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The June 1991 rating decision reducing the rating of the 
veteran's service-connected gastrointestinal disorder was not 
based on a comprehensive review of the record or a full or 
complete medical examination showing that it underwent a 
material improvement that was reasonably certain to be 
maintained under the ordinary conditions of life.



CONCLUSION OF LAW

Restoration of the 60 percent rating assigned for the 
service-connected gastrointestinal disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.105, 3.344(c), 4.1, 4.2, 4.10, 4.13, 4.31, 
4.114 including Diagnostic Code 7305 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained 
regarding the veteran's claims, and that no further 
assistance is required to comply with 38 U.S.C.A. § 5107(a).

Initially, the Board notes that the evidence does not 
indicate, and the veteran does not contend, that the relevant 
notice requirements in effectuating the reduction have not 
been met in this case.  See 38 C.F.R. § 3.105(e) (1998).  
Accordingly, the Board will focus on the propriety of the 
reduction.





Factual Background

Service connection for duodenal ulcer was originally granted, 
and a 10 percent rating was assigned, effective in June 1946.  
In March 1969, the veteran underwent a vagotomy and 
pyloroplasty.  The RO assigned a temporary 100 percent 
evaluation effective from February 17 to June 30, 1969, after 
which a 40 percent rating was assigned.  

In December 1977, the RO increased the disability rating for 
the veteran's service-connected gastrointestinal disorder to 
60 percent.  The RO also assigned a total rating based on 
individual unemployability due to the service-connected 
gastrointestinal disorder.  

The RO's December 1977 decision was based on a September 1977 
VA examination.  The examiner noted the veteran's history of 
ulcer disease dating back to 1947 and his continuous 
symptomatology which culminated in the 1969 vagotomy and 
pyloroplasty.  It was also noted that immediately following 
the surgery, the veteran had had post-prandial diarrhea, 
nausea, weakness, lightheadedness, diaphoresis, sweatiness 
and occasional vomiting and that these symptoms had continued 
during the entire period of time despite many therapeutic 
maneuvers.  The examiner noted that the veteran's symptom 
complex was consistent with a dumping syndrome.

In January 1986, another VA examination was conducted.  The 
examiner took note of the veteran's past medical history.  It 
was noted that the veteran continued to complain of the same 
symptoms as were described in 1977.  The impression was that 
of status post vagotomy and pyloroplasty; bile gastritis 
versus recurrent ulcer disease; dumping syndrome; post 
vagotomy malabsorption-nutrition maintained; and 
hemorrhoids.  

In February 1986, the RO continued the 60 percent evaluation 
but discontinued the total rating due to individual 
unemployability.  In a March 1987 decision, the Board 
confirmed the RO's decision.  

VA outpatient treatment records dated from January 1989 to 
November 1990 show that the veteran was seen on four 
occasions during that period for gastrointestinal complaints.  

In January 1991, another VA examination was conducted.  The 
examiner noted that the veteran was there without his 
records.  His history, as related by the veteran, was 
accurately reported.  The veteran complained of post-prandial 
diarrhea and heartburn.  It was noted that the veteran's 
symptoms were worse at night and on awakening.  The 
assessment was that of status post ulcer surgery with some 
apparent gastroesophageal reflux symptoms and chronic 
diarrhea.  It was noted that the veteran's symptomatology 
following ulcer surgery pointed to a dumping syndrome.  The 
examiner stated that the veteran required chronic 
gastrointestinal care and medicines.  Based on this 
examination, the RO proposed to reduce the veteran's rating 
from 60 percent to 40 percent.  

In an August 1991 letter, the veteran's private physician 
stated that the veteran was unable to work or function on a 
regular basis due to his gastrointestinal disorder.  The 
physician noted that the veteran suffered from nausea, 
vomiting of bile, loss of appetite, profuse watery diarrhea 
several times a day, flatulence and abdominal bloating.  

In November 1997, the veteran had another VA examination.  
The examiner noted that the veteran had post-prandial 
cramping frequently followed by diarrheal bowel movements.  
The veteran also complained of fecal incontinence.  The 
diagnoses were those of dumping syndrome with symptoms of 
cramping, diarrhea and probable hypoglycemic reaction; and 
bile reflux, gastritis and esophagitis.  




Analysis

With respect to disability ratings that have been in effect 
for five years or more, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) indicate that a reduction in rating is 
warranted if medical evidence discloses that there has been 
sustained material improvement in the condition and it is 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  The record of 
examination and the medical-industrial history should be 
reviewed to ascertain whether the recent examinations to 
reduce the evaluations are full and complete, including all 
special examinations indicated as a result of general 
examination, and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Furthermore, ratings on account of diseases 
subject to temporary or episodic improvement, e.g., gastric 
or duodenal ulcer, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344(a).  
See also 4.1, 4.2, 4.13; See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991); Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993).

Towards this end, the Board's focus must be on the evidence 
available to the RO at the time the reduction was 
effectuated; however, when reduction in rating is based upon 
a single examination, post-reduction medical evidence may be 
considered in determining whether a condition had actually 
improved when a reduced evaluation was implemented.  Cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The RO's decision to reduce the rating for the veteran's 
service-connected gastrointestinal disorder to 40 percent was 
based primarily on the results of the January 1991 VA 
examination.  The Board finds, however, that the examination 
was less full and complete than the December 1977 and January 
1986 VA examinations on which the RO based the 60 percent 
rating.  Furthermore, the January 1991 examination did not 
demonstrate that there had been sustained improvement.  In 
the absence of evidence of such improvement, the rating for a 
disease such as ulcer disease cannot be reduced based on any 
one examination.  38 C.F.R. § 3.344(a).

The private medical evidence and November 1997 VA examination 
support the veteran's contention that the service-connected 
disorder had not actually improved.  

On the basis of the foregoing, the Board finds that the 
evidence supports the conclusion that the reduction of the 
rating from 60 to 40 percent was improper; hence, a 
restoration of the 60 percent evaluation is warranted.



ORDER

Restoration of a 60 percent rating for the service-connected 
gastrointestinal disorder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

